Title: Thomas Jefferson to Paul Hamilton, 22 October 1812
From: Jefferson, Thomas,Scott, Beverly Roy
To: Hamilton, Paul


          Dear Sir Monticello Oct. 22. 12. 
          The bearer hereof, mr Beverly Roy Scott being desirous of entering the Naval service as a Midshipman, wishes it to be made known to you, and the grounds on which he presents himself for your favor. he is not personally known to me, altho’ his family is, which is respectable and wealthy: and he brings me a letter of recommendation  from a friend whose correctness is such as satisfies me he would not recommend an unworthy subject. the ardor which the young gentleman manifests for engaging in the service of his country is itself an assurance that he will endeavor to deserve the favors he may recieve. Accept the assurance of my great esteem & respect.
          
            Th:
            Jefferson
        